ESCROW AGREEMENT

 

This Escrow Agreement (“Agreement”) is effective as of the Effective Date (as
defined herein), by and among, U.S. PRECIOUS METALS, INC., a Delaware
corporation ("USPR"), 179 Route 9 North, Suite 306, Marlboro, New Jersey 07728
and RESOURCE TECHNOLOGY CORPORATION, a Florida corporation ("Seller"), 175 SW
7th Street, Suite 2210, Miami, Florida 33130 (“RTC”) and the SHAREHOLDERS of RTC
(the “RTC Shareholders”) and Daniel H. Luciano, Attorney at Law, whose address
is 242A W. Valley Brook Road, Califon, New Jersey 07830 (the “Escrow Agent”).

 

WITNESSETH

 

WHEREAS, reference is hereby made to that certain Stock Exchange Agreement dated
of even date herewith by and among U.S. PRECIOUS METALS, INC., a Delaware
corporation ("USPR"), 179 Route 9 North, Suite 306, Marlboro, New Jersey 07728
and RESOURCE TECHNOLOGY CORPORATION, a Florida corporation ("Seller"), 175 SW
7th Street, Suite 2210, Miami, Florida 33130 (“RTC”) and the SHAREHOLDERS of RTC
(the “RTC Shareholders”) (“Share Exchange Agreement”),

 

WHEREAS, the Escrow Agent is an attorney at law admitted to the Bar in New
Jersey, has acted as counsel to Buyers in connection with the transactions
contemplated herein, and will act as a fiduciary with respect to the escrow
arrangement set forth herein,

 

WHEREAS, pursuant to the Share Exchange Agreement, the RTC Shareholders and USPR
will deposit the Escrow Instruments (as defined herein) with the Escrow Agent
will be held pursuant to the terms and conditions herein,

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties hereto agree as follows:

 

 

SECTION I

PROPOSED TRANSACTION GENERALLY, APPOINTMENT OF

ESCROW AGENT, TERM OF ESCROW AGREEMENT,

AND ADDITION UNDERTAKINGS.

 

 

1.01. Proposed Transaction-Generally. Subject to Section 4.01(b) of the Share
Exchange Agreement, USPR will deliver Exchange Shares (as defined therein) to
the Escrow Agent and the RTC Shareholders will deliver the RTC Shares (as
defined therein) to the Escrow Agent.

 

1.02. Appointment of Escrow Agent. USPR and the RTC Shareholders hereby appoint
Daniel H. Luciano, Esq. to serve as Escrow Agent under this Agreement on the
terms and conditions set forth herein. The Escrow Agent hereby accepts such
appointment and

1

 

agrees to perform its duties and obligations set forth herein. It understood
that the Escrow Agent has acted as counsel to USPR with respect to the Share
Exchange Agreement, and hereby waive any claims against the Escrow Agent with
respect to such representation. In the event of a conflict between the terms and
conditions herein and the terms and conditions of the Share Exchange Agreement,
the terms and conditions herein will prevail at the point of conflict.

 

1.03. Term of Escrow Agreement. This agreement shall be effective from the date
hereof and shall remain in force and effect until terminated herein.

 

1.04. Appointment of Designee. The RTC Shareholders hereby nominate and appoint
Constance Boyd, Secretary/Treasurer to send all notices and receive all
information and notices from the Escrow Agent on behalf of the other RTC
Shareholders. The Escrow Agent will be entitled to rely upon the foregoing.

 

1.05. Additional Undertakings. Concurrent with the execution hereof and from
time to time thereafter, the parties hereto shall execute such additional
instruments and take such additional action as such other party(ies) make
reasonably request in order to effectuate the purpose and intent of this
Agreement.

 

SECTION II

DELIVERY OF ESCROW INSTRUMENTS

 

2.01. Delivery of Escrow Instruments. The RTC Shareholders and USPR will deliver
to the Escrow Agent the following respective considerations:

 

(a). RTC Shareholders Deliveries.

 

(i) On or before the Closing Date (as set forth in the Stock Exchange Agreement,
each RTC Shareholder will deliver to the Escrow Agent one or more stock
certificates representing shares of common stock, $0.00001 par value, of
Resource Technology Corporation, a Florida corporation (“RTC”), as set forth on
Schedule 2.01(a) (“RTC Common Stock”), along with a duly executed stock power in
favor of USPR (“RTC Stock Powers”).

 

(b). Seller Deliveries.

 

On or before the Closing Date (as set forth in the Stock Exchange Agreement),
USPR will deliver to the Escrow Agent stock certificates totaling 300,000,000
shares of common stock, $0.00001 par value, of USPR in name of the RTC
Shareholders as set forth in Schedule 2.01(b) (“USPR Common Stock”).

 

(collectively, the RTC Common Stock, RTC Stock Powers, and the USPR Common Stock
are referred to herein as the “Escrow Instruments”).

2

 

 

 

2.03. Notice to Other Party. Upon receipt of the Escrow Instruments, the Escrow
Agent will notify the non-sending party of the receipt of such instruments, and
provide pdf copies of such instruments via email to the non-sending party.

 

 

SECTION III

RELEASE OF ESCROW INSTRUMENTS

 

3.01. Release of Escrow Instruments - Joint Written Instructions.

If the Escrow Agent receives, at any time, joint written instructions from both
the RTC Shareholders and USPR regarding the release of the Escrow Instruments,
the Escrow Agent will promptly release the Escrow Instruments as requested in
the joint written instructions and this Agreement will automatically terminate.

 

3.02. Release of Escrow Instruments – Instructions from One Party.

If while the Escrow Agent is in receipt of the Escrow Instrument(s) from one
party and not the other party, and the Escrow Agent receives written
instructions from the sending party requesting the return of the Escrow
Instruments, then the Escrow Agent will promptly return the Escrow Instruments
to the sending party, and this Agreement will automatically terminate.

 

3.03. Release of Escrow Instruments – Failure to Close.

If on or prior to June 1, 2014, the Escrow Agent does not receive joint written
instructions from both the RTC Shareholders and USPR regarding the release of
the Escrow Instruments, RTC Shareholders and USPR agree to submit the matter to
binding arbitration as provided in Section 7. The Escrow Agent shall maintain
the Escrow Instruments until it receives (i) joint written instructions from
both the RTC Shareholders and USPR regarding the release of the Escrow
Instruments or (ii) written instructions form the arbitrator(s) regarding the
release of the Escrow Instruments.

 

3.04. Refrain by Escrow Agent. Notwithstanding anything contained herein to the
contrary, if there is confusion or doubt as to what action the Escrow Agent
should take, the Escrow Agent shall refrain from taking any action required to
be taken under any the Agreement until such written approval or instructions are
received by the Escrow Agent from such party or parties deemed necessary by the
Escrow Agent. In so refraining, the Escrow Agent shall be fully protected from
any liability arising out of its inaction.

 

SECTION IV

DUTIES AND LIABILITIES OF ESCROW AGENT

 

The Escrow Agent shall have no duty or obligation hereunder other than to take
such specific actions as are required of it from time to time by the provisions
of this Agreement and it shall incur no liability hereunder or in connection
herewith for anything whatsoever other than any liability resulting from its own
gross negligence or willful

3

 

misconduct or unlawful acts or omissions. The only duties and responsibilities
of the Escrow Agent shall be the duties and obligations specifically set forth
in this Agreement. In the performance of its duties hereunder, the Escrow Agent
shall be entitled to rely upon any document, instrument or signature reasonably
believed by it to be genuine and purportedly signed by either or both of the
other parties or their respective successors or assigns. The Escrow Agent may
assume that any person purporting to give any notice or instructions in
accordance with the provisions hereof has been duly authorized to do so. The
Escrow Agent shall not be bound (and the Escrow Agent’s agents rights and
obligations under this Agreement shall in no manner be affected) by any
modification, cancellation or rescission of this Agreement unless in writing and
signed by it, Buyers, and Seller, and each hereby irrevocably releases the
Escrow Agent from any act now or hereafter done or omitted to be done by the
Escrow Agent in good faith in the performance of its duties hereunder except any
act of gross negligence or willful misconduct.

 

SECTION V

INDEMNIFICATION OF ESCROW AGENT, AND COSTS OF ESCROW AGENT

 

5.01. Each of RTC Shareholders and USPR, jointly and severally, hereby
indemnify, reimburse, hold harmless and defend the Escrow Agent from and against
any and all losses, claims, liabilities, and reasonable expenses, including the
reasonable fees of its counsel which it may suffer or incur in connection with
the performance of its duties and obligations under this Agreement and including
any action taken under Section 18 hereof, except for those losses, claims,
liabilities and expenses resulting solely and directly from its own gross
negligence, willful misconduct, or unlawful act or omission. The Escrow Agent
may seek the advice of counsel at any time and RTC Shareholders and USPR,
jointly and severally, agree to pay for and/or reimburse the Escrow Agent for
such reasonable attorney fees.

 

5.02. The Escrow Agent will provide the RTC Shareholders and USPR with a
statement detailing any costs and expenses incurred or to be incurred in
connection with its performance of the Agreement and such amount will be due and
payable to the Escrow Agent immediately upon, but not later than seven (7) days
from, receipt of such statement. Interest will accrue at the rate of 10% per
annum from the due date for any amount advanced by the Escrow Agent.

 

5.03. The Escrow Agent is not required to advance or pay for any out of pocket
costs or expenses in connection with its performance of this Agreement, and may
refrain from taking any action until such costs or expenses are paid for by the
RTC Shareholders and/or USPR.

 

 

 

 

4

 

 

SECTION VI

RESIGNATION OR REMOVAL OF ESCROW AGENT

 

The Escrow Agent may resign at any time by giving the RTC Shareholders and USPR
three (3) days prior written notice of such intention. RTC Shareholders and USPR
may remove the Escrow Agent, as such, by giving the Escrow Agent three (3) days
prior written notice of such removal. Upon the effective date of its resignation
or removal, the Escrow Agent will deliver the Escrow Instruments held hereunder
only to such successor escrow agent directed by the written instructions of the
other parties. After the effective date of its resignation or removal, the
Escrow Agent shall have no duty with respect to the Escrow Instruments except to
hold such property in safekeeping and to deliver same to its successor or as
directed in writing by the other parties.

 

SECTION VII

ARBITRATION

 

As provided in Section 3.03, if on or prior to June 1, 2014, the Escrow Agent
does not receive joint written instructions from both the RTC Shareholders and
USPR regarding the release of the Escrow Instruments, RTC Shareholders and USPR
agree to submit the matter to arbitration as provided herein. Any arbitration
regarding this matter will be binding on the parties and conducted in the State
of New Jersey or another location mutually agreeable to the parties and the
Escrow Agent. The arbitration shall be conducted on a confidential basis
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Any decision or award as a result of any such arbitration
proceeding shall be in writing and shall provide an explanation for all
conclusions of law and fact and shall include the assessment of costs, expenses,
and reasonable attorneys' fees. Any such arbitration shall be conducted by an
arbitrator experienced in matters of this nature and shall include a written
record of the arbitration hearing. The parties reserve the right to object to
any individual who shall be employed by or affiliated with a competing
organization or entity. An award of arbitration may be confirmed in a court of
competent jurisdiction

 

 

SECTION VIII

INTENDED BENEFICIARIES; SUCCESSORS

 

No persons or entities other than the parties herein are intended beneficiaries
of this Agreement, and only the parties herein (including the Escrow Agent)
shall be entitled to enforce the terms of this Agreement. The provisions of this
Agreement shall be binding upon and inure to the benefit of the undersigned
parties hereto and their respective successors.

 

 

5

 

 

 

 

SECTION IX

GOVERNING LAW

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of New Jersey.

 

 

 

 

 

SECTION X

JURISDICTION AND VENUE

 

Except as provided in Section 7, each of the parties hereto irrevocably consents
to the exclusive jurisdiction of the courts of the State of New Jersey and the
United States District Court located within the State of New Jersey for any and
all actions arising out of or relating to the respective rights or obligations
of the parties hereto under this Agreement. EACH OF THE PARTIES HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID OR BY DELIVERY BY AN INTERNATIONAL CARRIER, TO THE
ADDRESS REFLECTED HEREIN (SECTION 11 HEREIN) ON THE FIRST PAGE OF THIS
AGREEMENT.

 

 

SECTION XI

NOTICES

 

Except as otherwise provided herein, any notice, request, demand or other
communication permitted or required to be given under this Agreement shall be in
writing, shall be sent by one of the following means to the addressee at the
address set forth below (or at such other address as shall be designated
hereunder by notice to the other addressees and persons receiving copies,
effective upon actual receipt) and shall be deemed conclusively to be given: on
the second business day following the day timely deposited with FedEx (or other
equivalent international overnight courier); by facsimile at the respective
facsimile numbers indicated below (with transmission confirmation) or by email
at the respective email addresses set forth below.

 

To USPR at;

176 Route 9 North

Suite 306

Marlboro, New Jersey 07728

6

 

 

To RTC at;

175 SW 7th Street

Suite 2210

Miami, FL 33130

 

To the Escrow Agent;

Daniel H. Luciano, Esq.

242A W. Valley Brook Road

Califon, New Jersey 07830

(847) 556-1456 - facsimile

dhluciano@embarqmail.com - email

 

If any of the above parties change its address for notices required by the
Escrow Agreement, that entity shall immediately notify the other parties of that
change. Written notice required by this Escrow Agreement shall be deemed
sufficient and adequate if sent to the last known address of RTC Shareholders
and USPR or Escrow Agent.

 

SECTION XII

SEVERABILITY

 

If any provision of this Escrow Agreement shall under any circumstances be
deemed invalid or inoperative, this Agreement shall be construed with the
invalid or inoperative provisions deleted and the rights and obligations of the
parties shall be construed and enforced accordingly.

 

SECTION XIII

AMENDMENTS

 

This Agreement may be amended only by written instrument executed by the parties
hereto.

 

SECTION XIV

COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto were upon the
same instrument. Delivery by facsimile of a signed counterpart shall be deemed
delivery for purposes of acknowledging acceptance hereof.

 

SECTION XV

CAPTIONS

 

The captions herein are included for convenience of reference only and shall be
ignored in the construction and interpretation hereof.

7

 

 

SECTION XVI

CONDITIONS TO EFFECTIVENESS AND DEFINITIONS

 

This Escrow Agreement shall become effective when signed by USPR, RTC
Shareholders and Escrow Agent. Effective Date shall mean the date when all of
the foregoing parties have executed this Agreement.

 

SECTION XVII

RESOLUTION OF DISPUTES

 

In the event of any disagreement resulting in adverse claims or demands being
made in connection with the subject matter of this Agreement, the Escrow Agent
may, at its option, refuse to comply with any claims or demands on it, or refuse
to take any other action hereunder, so long as such disagreement continues, and
in any such event, the Escrow Agent shall not be or become liable in any way or
to any person or entity for its failure or refusal to act, and the Escrow Agent
shall be entitled to continue to so refrain from acting until (i) the rights of
all parties have been fully and finally adjudicated by a court of competent
jurisdiction, or (ii) all differences shall have been adjudged and all doubt
resolved by agreement among all of the interested persons, and the Escrow Agent
shall have been notified thereof in writing signed by all such persons. The
undersigned parties agree that service of process by certified or registered
mail, return receipt requested, to the respective addresses set forth in Section
11 shall constitute adequate service. RTC Shareholders and USPR agree that upon
final adjudication on such petition or interpleader action, the Escrow Agent,
its servants, agents, directors, employees or officers, except as otherwise
stated herein, will be relieved of further liability.

8

 

 

US Precious Metals, Inc.

USPR

 

_____________________ Date:_______________

Gennaro Pane

Chairman

 

 

 

RESOURCE TECHNOLOGY CORPORATION

RTC

 

 

_____________________ Date: _______________

Constance Boyd

Secretary/Treasurer

 

RTC SHAREHOLDERS

 

 

 

_____________________________ Date: _______________

Wolz International, LLC

By: Gennaro Pane-Member

 

 

_____________________________ Date: _______________

Titan Productions, LP

By: Constance Boyd-General Partner

 

 

_____________________________ Date: _______________

Mercury6, LP

By: Chad Altieri, General Partner

 

 

 

 

ESCROW AGENT

 

 

__________________ Date: 5/14/2013

Daniel H. Luciano

 

9

 

Schedule 2.01(a)

RTC Common Stock

 

Entity Number of Shares of RTC Common Stock

Wolz International LLC 150,000,000 shares of common stock

 

Titan Productions, Ltd. 75,000,000 shares of common stock

 

Mercury6, LP 75,000,000 shares of common stock

 

 

 

Schedule 2.01(b)

USPR Common Stock

 

Entity Number of Shares of USPR Common Stock

Wolz International LLC 150,000,000 shares of common stock

 

Titan Productions, Ltd. 75,000,000 shares of common stock

 

Mercury6, LP 75,000,000 shares of common stock

